DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8 and 10-22 are withdrawn/cancelled from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/29/2021, however, no arguments on the ground of traversal presented. Examiner notes that the elected claims of Group I have been amended changing the scope of claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 


Claims 1-7, 9 and 23-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10574589.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 10 of US Patent 10574589.
Claim 1 of Instant Application
Claim 10 of US Patent 10574589
1. An apparatus, comprising: at least one processor; and at least one memory including a set of instructions; wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to at least: 

receive, by an ingress Bit Index Explicit Replication (BIER) boundary router (IBBR) of a multicast BIER domain, a control message associated with a multicast group of a multicast source; and 



determine, by the IBBR of the BIER domain, an egress BIER boundary router (EBBR) of the BIER domain associated with the multicast source.

connected to the processor, the processor configured to: 



receive, by a Bit Indexed Explicit Replication (BIER) border router of a BIER domain, a control message associated with a multicast group of a multicast source, wherein the 
BIER domain is an Interior Gateway Protocol (IGP) area;  and 

determine, by the BIER border router, a border router which leaked a route to the multicast source into the BIER domain. 10.  The apparatus of claim 1, wherein the BIER border router is configured 
to operate as a Bit Forwarding Egress Router (BFER) and as a Ingress BIER 
border router (IBBR).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 23-26, and 31-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 20180287934).
Regarding claims 1, 23, and 31, Wang teaches to receive, by an ingress Bit Index Explicit Replication (BIER) boundary router (IBBR) of a multicast BIER domain, a control message associated with a multicast group of a multicast source (Fig. 8, Fig. 9, and [0098] with receiving a BIER multicast message comprising an incoming message bit array and a tree ID.  Such as message is also referred to as a BIER-Tr message); and 
determine, by the IBBR of the BIER domain, an egress BIER boundary router (EBBR) of the BIER domain associated with the multicast source ([0098] the forwarding table entry can be accessed by first determining the position of a set bit in the message bit array (i.e., a bit position of an intended egress or destination node)).
Regarding claims 2, 24, and 32, Wang teaches wherein the EBBR of the BIER domain is determined based on a determination that the control message is intended for a source reachable via the BIER domain ([0039] In BIER forwarding, receiver information is encoded in the packet rather than looked up in tables at each node based on multicast source and group information).  
Regarding claims 3, 25, and 33, Wang teaches the EBBR of the BIER domain is determined based on a shortest path first (SPF) path ([0050] Using the router identifiers, a BIER-enabled node, in an embodiment, performs a recursive lookup in unicast routing tables to identify a directly connected next hop BIER-enabled node (referred to herein as a neighbor) on the shortest path from the BIER-enabled node toward the BIER-enabled node associated with the BP).  
Regarding claims 4, 26, 34,  Wang teaches wherein theEBBR of the BIER domain is determined based on a determination of a router which summarized a route to the multicast source ([0039] In BIER forwarding, receiver information is encoded in the packet rather than looked up in tables at each node based on multicast source and group information and [0053] FIG. 1B, BIER-enabled node 106 uses the multicast group address and/or source address included in the multicast data packet to access its GMT 124 and select a packet bit array associated with the multicast group.  After selecting a PBA that corresponds to the multicast group from GMT 124, BIER-enabled node 106 encapsulates the packet bit array into the multicast data packet, resulting in BIER packet 136).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	2Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, 9, 27, 28, 30, 35, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180287934) in view of Wijnands et al. (US 20150078378).
Regarding claims 5, 27, and 35, Wang does not expressly teach wherein the control message is indicative of a request by a multicast host to join or leave the multicast group, wherein the set of instructions is configured to, when executed by the Fig. 2 and [0038] Multicast-enabled nodes 120 and 130 inform node 110 that they are coupled to one or more receivers using join messages, for example, a protocol independent multicast (PIM) join message.  In response to receiving the join messages, multicast-enabled node 110 updates its multicast forwarding tables to identify interfaces to which multicast data packets should be forwarded. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Wijnands in order to overcome the unwelcome burden on network performance ([0003], Wijnands).
Regarding claims 6, 28, and 36, Wijnands, as in claim 5 above, teaches to signal the indication of the request by the multicast host to join or leave the multicast group. Wang teaches to send a BIER packet including a BIER header encapsulating the control message (Fig. 10C and Fig. 11A-C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Wijnands in order to overcome the unwelcome burden on network performance ([0003], Wijnands).
Regarding claims 9, 30, and 38, Wang does not expressly teach the control message comprises a Protocol Independent Multicast (PIM) control message. Wijnands teaches the limitation as in claim 5 above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Wijnands in order to overcome the unwelcome burden on network performance ([0003], Wijnands).

10-22. (cancelled)  
Allowable Subject Matter
Claims 7, 9, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims upon a timely filed terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467